Citation Nr: 1330804	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  11-32 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for numbness of the right foot.


REPRESENTATION

Appellant represented by:	John March, Accredited Agent


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In an October 2008 VA treatment record the Veteran indicated that he is receiving benefits from the Social Security Administration (SSA). However, the record does not indicate the basis or bases for the SSA award. Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009)(holding that VA's duty to assist was limited to obtaining relevant SSA records; rejecting argument that SSA records are always relevant and VA always is required to obtain them; and defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim").   

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.  

2.  Obtain all of the Veteran's outstanding VA treatment records for the period from October 2011 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the RO is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

3.  Ensure that all of the foregoing development actions have been completed.  If any development is incomplete, take corrective action.  38 C.F.R. § 4.2.  

4.  After undertaking any additional development deemed necessary, including if warranted a VA medical examination, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

CONTINUED ON NEXT PAGE



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



